ORDER WITHDRAWING OPINION WITH SUBSTITUTED OPINION
On its own motion, the court withdraws its opinion of November 27, 2013, and substitutes the attached opinion. The opinion is unchanged except that the following language is substituted for the last/line: Hall may file the motion on or before July 1, 2014. See Fla. R. Crim. P. 3.801(b) (effective December 5, 2013).
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED
IN THE DISTRICT COURT OF APPEAL OF FLORIDA
SECOND DISTRICT
STEPHEN A. HALL, Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 2D13-1921
*1286Opinion filed January 24, 2014.
Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit Court for Polk County; John K. Stargel, Judge.
Stephen A. Hall, pro se.
PER CURIAM.
The postconviction court’s partial denial of Stephen A. Hall’s motion filed under Florida Rule of Criminal Procedure 3.800(a) is affirmed without prejudice for Hall to file a motion under rule 3.801. If Hall chooses to file a rule 3.801 motion, it must comply with the requirements outlined in rules 3.801(b), (c), (e), and 3.850(n). Upon receipt of a rule 3.801 motion, the court must follow the procedure outlined in rule 3.850(f). See Fla. R. Crim. P. 3.801(e) (effective July 1, 2013). Hall may file the motion on or before July 1, 2014. See Fla. R. Crim. P. 3.801(b) (effective December 5, 2013).
Affirmed without prejudice.
SILBERMAN, CRENSHAW, and MORRIS, JJ., Concur.